Citation Nr: 1603156	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  07-27 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected chondromalacia patella of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to April 1984 and August 1985 to July 2006, to include service in Iraq from February 2004 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Detroit, Michigan.

In May 2011, July 2013, and January 2015, the Board remanded the present claim for further development.  In this decision, the Board grants the claim on appeal, and thus, discussion of VA's compliance with the directives of the Board's remands is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Veteran has a right, as a matter of law, to compliance with the remand orders of the Board).


FINDING OF FACT

The Veteran's degenerative arthritis, right knee, had onset during active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis, right knee, are met.  38 U.S.C.A. §§ 1110, 1131, 1117, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, a recent March 2015 VA examination report indicates that the Veteran currently has degenerative arthritis of the right knee.  This finding was confirmed by x-ray.

The Veteran's service treatment records (STRs) document regular reports of right knee injury and pain.  For example, a June 1994 STR documents the Veteran's report of bilateral knee pain and an assessment of retropatellar pain syndrome.  The record also shows that the Veteran underwent a diagnostic arthroscopy with debridement in 2001.  In May 2005, a clinician noted right knee pain and crackling sounds that can be heard on palpation.  A November 2005 post-deployment health assessment documents the Veteran's endorsement that she experienced swollen, stiff, or painful joints at that time.  In December 2005, a non-VA clinician documented a finding of chronic bilateral knee pain, and a January 2006 report from another clinician documents the Veteran's report of recent injury to the right knee and indicates that imaging did not reveal definite abnormality at that time.  In addition, the report of the Veteran's February 2006 retirement physical documents her report that she injured knees during training in 1994 and reinjured her knees while deployed in Kuwait.  The reporting clinician noted that the Veteran's knee x-rays were normal, bilaterally, and no substantial clinical findings were present to support her complaints of a right knee condition at that time.

In May 2007, within one year of the Veteran's separation from service, non-VA physician Dr. J. Ryan diagnosed her with a torn anterior cruciate ligament (ACL).  Although x-rays did not show significant degenerative arthrosis at that time, this condition was still noted by the physician.  In June 2007, Dr. Ryan documented an impression of a torn medial meniscus in the Veteran's right knee.

In light of the foregoing and notwithstanding multiple negative opinions provided by VA examiners who opined that the Veteran's current right knee disability is not related to her period of active service or a service-connected disability, the Board finds that service connection is warranted for degenerative arthritis, right knee, under 38 C.F.R. § 3.303(b) because arthrosis was shown within one year of the Veteran's separation from active service.


ORDER

Service connection for degenerative arthritis, right knee, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


